We are, of course, aware of the rule that mere self-serving declarations are not admissible in evidence, but the letter of February 25, 1924, from the plaintiff to W. C. Patterson, the defendant's claim adjuster, and made the basis of the second assignment of error, was one of a general correspondence between the plaintiff and his agents and the defendant's agents, and all of which related to the matter in controversy and was like unto a conversation between the parties, and, in a sense, a part of the res gestæ. Starr Jobbing House v. May Mills Co., 207 Ala. 620, 93 So. 572, and authorities there cited. This letter purports to be in reply to one from said Patterson of February 23d, wherein he was claiming storage charges, and the plaintiff's response and narration of the circumstances under which he delivered the goods, his efforts to get them weighed and settle the shipping charges, had a bearing on the claim being *Page 104 
made by Miller for storage as distinguished from freight or shipping charges, and wherein he offered to pay the freight.
True, the letter may have contained irrelevant matter as well, but the trial court cannot be reversed for overruling a general objection or motion to exclude as addressed to the letter in its entirety.
The judgment of the circuit court is affirmed.
Affirmed.
SAYRE, GARDNER, and MILLER, JJ., concur.